DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/26/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the outer pump housing fully encloses the container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim states only that the container at least partially received within the outer pump housing, of which the outer pump housings of the Kim references clearly depict as evidenced in the modified rejections below. Further, modifying the outer pump housing connection of the Kim references with threads is well known structure in the art for connecting parts together.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0108173 A1), and further in view of Lee (US Patent No. 9,609,935).
Re: Claim 1, Kim discloses the claimed invention including a pump dispenser, comprising: 
a container (100) having a neck (52) and an outer pump housing (700) is received on the container, the container at least partially received within the outer pump housing (Figs. 4-5, Para. 26, container received within outer pump housing) except for the container having threads for threadably receiving the outer pump housing. However, Lee teaches a container (110) having threads (112a) for threadably receiving the outer pump housing (132) (Figs. 3-4, Col. 4, lines 55-59, thread engagement between outer pump housing and container).
It would have been obvious to one having ordinary skills in the art at the time of the effective filing date to include a threaded engagement as taught by Lee, since Lee shows and the examiner takes Official Notice of the equivalence of threads and groove/projection for their use in the dispensing art and the selection of any of these known equivalents to connect structures together would be within the level of ordinary skill in the art. Further, Applicant appears to have placed no criticality on any particular connection (see Specification para. 18 where it states the connection “may also include” threads) and it appears that the 
an actuator (330) having at least one outward projection (332);
a rotatable actuating collar (500) at least partially surrounding the actuator, the rotatable actuating collar comprising an internal ramp rib (520) defining a lower surface engaging at least one outward projection, the lower surface having a height that varies about a circumference of the internal ramp rib (Depicted in Figs. 3, 6a-6c); and
wherein the rotatable actuating collar is configured to be rotated by a user to produce relative rotational movement between the actuating collar and the actuator, wherein the relative rotational movement is configured to cause downward movement of the at least one outward projection and the actuator to thereby actuate dispensing of the pump dispenser (Depicted in Figs. 3, 6a-6c, Para. 46, rotating collar moves actuator down causing dispensing); and 
wherein the rotatable actuating collar has an outer surface that is co-extensive with the outer pump housing (Depicted in Fig. 3).
Re: Claim 2, 4, and 5, Kim discloses the claimed invention including the actuating collar is rotatable in either a clockwise or counterclockwise direction (Para. 46, may be rotated in either direction).
Re: Claim 3, Kim discloses the claimed invention including the lower surface of the internal ramp rib defines a generally wave-like pattern about the circumference (Depicted in Figs. 6a-6c).
Re: Claim 8, Kim discloses the claimed invention including the at last one outward projection comprises a pair of outward projections disposed on opposite sides of the actuator (Fig. 3, pair of projections)
Re: Claim 9, Kim discloses the claimed invention including a spring (340) biasing the actuator into a first position in which the at least one outward projection is received within a notch (521) defined by the lower surface (Depicted in Figs. 6a-6b, Para. 40 a notch).
Claims 1, 2, 4-7, and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0263359 A1), and further in view of Lee (US Patent No. 9,609,935).
Re: Claim 1, Kim discloses the claimed invention including a pump dispenser, comprising: 
a container (100) having a neck and an outer pump housing (300) is received on the container, the container at least partially received within the outer pump housing (Figs. 3, Para. 28, container received within outer pump housing) except for the container having threads for threadably receiving the outer pump housing. However, Lee teaches a container (110) having threads (112a) for threadably receiving the outer pump housing (132) (Figs. 3-4, Col. 4, lines 55-59, thread engagement between outer pump housing and container).
It would have been obvious to one having ordinary skills in the art at the time of the effective filing date to include a threaded engagement as taught by Lee, since Lee shows and the examiner takes Official Notice of the equivalence of threads and groove/projection for their use in the dispensing art and the 
an actuator (500) having at least one outward projection (510) (Fig. 1);
a rotatable actuating collar (400) at least partially surrounding the actuator, the rotatable actuating collar comprising an internal ramp rib (410) defining a lower surface engaging at least one outward projection, the lower surface having a height that varies about a circumference of the internal ramp rib (Depicted in Figs. 1, 4-5); and
wherein the rotatable actuating collar is configured to be rotated by a user to produce relative rotational movement between the actuating collar and the actuator, wherein the relative rotational movement is configured to cause downward movement of the at least one outward projection and the actuator to thereby actuate dispensing of the pump dispenser (Depicted in Figs. 1, 4-5, Para. 37, rotating collar moves actuator down causing dispensing).
Re: Claim 2, 4, and 5, Kim discloses the claimed invention including the actuating collar is rotatable in either a clockwise or counterclockwise direction (Fig. 4, rotates back and forth).
Re: Claim 6, Kim discloses the claimed invention including the lower surface of the internal ramp rib comprises alternating obliquely-angled ramp sections (411) and generally vertical stop sections (412) (Fig 1, 4, 5, Para. 33, sections).
Re: Claim 7, Kim discloses the claimed invention including the alternating obliquely-angled ramp sections and generally vertical stop sections define a saw tooth pattern (Depicted in 1, 4, 5, the sections take on a saw tooth pattern).
Re: Claim 9, Kim discloses the claimed invention including a spring (250) biasing the actuator into a first position in which the at least one outward projection is received within a notch (413) defined by the lower surface (Depicted in Figs. 4-5, Para. 33, a notch).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung, Jo, and Son are taught discloses unclaimed alternatives for rotated actuation for axial movement of a pump structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754